RESOLUCIÓN
La Ley Núm. 122-2012, aprobada el 24 de junio de 2012, introdujo una enmienda al Art. 5.005 de la Ley Núm. 201-2003, según enmendada, 4 L.P.R.A. sec. 24 et seq., conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, para facultar a la Rama Judicial a establecer salas que se especialicen en casos de asesinato. Mediante la Resolución EM-2012-07, aprobada el 25 de septiembre de 2012 (In re Desig. Salas Casos Asesinato, 186 D.P.R. 709 (2012)), este Tribunal determinó establecer una Sala Especializada para Casos de Asesinato en la Re-gión Judicial de Bayamón, en calidad de proyecto piloto, y estableció los lineamientos para su funcionamiento.
También dispuso que, mediante Resolución, se designa-ría a un juez o a una jueza con adiestramiento en materia *887criminal para atender la referida sala especializada y se aprobaría una lista de jueces y juezas entre quienes el Juez Presidente del Tribunal Supremo o la Directora Adminis-trativa de los Tribunales, por delegación, podrá designar para evitar que se acumulen excesivamente los casos en la sala especializada y para atender situaciones de inhibición o aquellas en las que el juez designado o la jueza designada para presidir la Sala Especializada no pueda intervenir, esté ausente por licencia regular o enfermedad, u otras si-tuaciones análogas.
En cumplimiento con el mandato contenido en la Ley Núm. 122-2012, supra, y con las normas que adoptamos previamente, se designa al Hon. José J. Ramírez Lluch, juez superior del Tribunal de Primera Instancia, para que presida la Sala Especializada para Casos de Asesinato en la Región Judicial de Bayamón.
Además, conforme establecimos en el inciso (4) de la Re-solución EM-2012-07, se designa a la Hon. Vivian Durieux Rodríguez, jueza superior del Tribunal de Primera Instan-cia, para que atienda aquellas situaciones que así lo re-quieran en la Sala Especializada para Casos de Asesinato.

Publíquese inmediatamente.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo